                                                                                  cœ RK's OFFICE D S.DISX M URF
                                                                                         ATln cyjsjqa va
                                             Septem ber9, 2019                                  FILED
                                                                                                   ,

                                                                                         sEF 2C 2219
                                                                                       JU       .DUX EY CLERK
    US Depadm entofJustice                                                            By:
    United States Attorney                                                                  D
    W estern DistrictofVirginia
    310 FirstSt,SW Rèom 906
    Roanoke Virginia 24011

    RE:CrvstalVL Rivers v United States etal I Case No 6:18-cv-00061


    DearM r.T.Cuilen,


       Irecei
            ved yourIeoerdàted September4,2019 on September7,2019.Attached as Exhibit
                                                                                 ,

    1.YouadvisedmethatIfailedto effeçtproperse&iceofprocessundertheFed.RulesofCiv.
    Procedure on the FBIand thq IRS.
       Fed.RuleofCi v.Procedure4(i)setsforththerequirementsforservingthe UnitedStatesand
    itsagencies,corporations,omcers,oremployees,and Rule4(i)(2)specifieshow toperfect
    séwice on afederalagency.lhave compliedwith these requiremeptsto effectproperservice
    undertheFed.
               'RulesofCiv.Procedure.Rule4(1)specifiesthe mannerinwhichservicemust
    be proved.Ihave consulted these rules and provided copy as ExhibitIA in this Ietterso that
    youcan takethe neçessarystepsto respond tothe deficiencies in this c4se.
    Pursuantto Rule 4:
    (i)UnitedStates.Toservethe Uni
                                 tedStates,apartymust:(A)(i)deliveracopyofthe summons
    and ofthe compléintto the United States attorneylforthe districtwhere the action isbroughtz-
    orto an assistantUnited States attorney orclericalem ployee w hom the United States attorney
    designatesin awriting3filed withthe courtclerk- or. (ii)send acopyof4achbyregistered or
    cedi
       fiedmailtothe'civilaprocessclerkattheUnitedStatesattorney'so'ice:(B)send acopyof
    each by registered or certified m ailto the Attorney Generalofthe Uqited States at
    W ashington,DC4;and(C)iftheaction challengesan orderofa nonpartyagepcyorofficerof
    th4 United States,send a copyofeach byregistered orcedi
                                                          fied mailto the agqpcyofofficer.


    lThomasCullenistheUnited StatesAttorneyfortheW estern DîstrîctofVirginiawithofficeslocated lt310 First
    St,sw ,Room 906,Roanoke VA 24011
    2Theaction6:18-cv-00061wasoriginallybroughtin Roanokeand m ovedto Lynchburgw hichis.alsolocated inthe
    W esterqDistrictofVirginia.ThçreisnoUnited StatesAttorneydfficeIocated in LynchburgVirginia.
    STheDesi
           gnation ofCivilPrpcessClerksfortheW estern Di
                                                       strid ofVirginiawasprovided anddatedOdober24,
z   2018signedbyThomasT.CullenpursuanttoRgle4(i)(1)(A)(i)'
                                                         oftheFed.RulesofCiv.Proceduredesignating
    clericplemployeesMicheleSierra-Davis,NancyW ithers,Christine Nicklas,asCivilProcessClerksforthe Roanoke
    Office,forpurposesofacceptingserviceofprocesspn behalfofthe UnitëdStatesAttorneyfortheW estern District
      fVirginia.AngieTayl
                        or,AnnetteCox,and Katie Brow nasClerksforthe Charlottesville Office.Exhibit6
     Copiesofeach complaintand summonsforeach Defendant,theUnitedStatesofAmerica,theFBI,thelRSand
    SpecialAgentsforthe CriminalDi
                                 vision ofthe IRS,weremailed to thepfficeofW illiam Barr,UnitedStates
     (2)Agency;Corporation.
                          .OfficerofEmployeeSuedin an OmcialCapacity.Toserve aUnited
     Stateè agency orcorporations,ora United States om cerorem ployee sued only in an
     officialcapacity,a party m ustserve the United States6 and also send a copy ofthe
     sum m ons and ofthe com plaintby registerpd orcertified m ailto the agency7,corporation,
     officerorem ployee.
     (3)OmcerorEmployeeSuedIndividually.To serve aUnitedStatesom ceroremployeesued
     inanindividualcapacityforanactorpmission occurring in connectionwith duties
     performedontheUnited States behalf(whetherornottheoo ceroremployee is also
     sued inanofficialcapacity),a party mustservetheUnitedStates'and alsoservethe
     officeroremployeeunderRule4(e),(f),or(g).:                         .
     (4)Extending Time.Thecourtmustallow apartya reasonabletimeto cureitsfailureto(A)
     serveaperson requiredto beserved underRule4(i)(2),ifthe party hasserved eitherthe
     UntiedStatesattorneyortheattorneyGeneralofthe United States;(B)serveth:United
     States underRule4(i)(3),iftheparty hasserved the United StatesoM ceroremployee
        OnJuly 30,2019'
                      ,1also received a Ietterfrom youroffice informing m ethptwith yery limited
     exceptions,youroffice has a policy ofnotcom m unicating by telephone with parties thatappear
     pro se.Allcommunicatiànsin the'càqeshould be through courtpleadings atIeastuntilthe court
     has ruled on ourm otions to dism iss.Attached as Exhibit5.
        XlthoughIappreciateyourpolicies,Iwouldiiopeyoucouldmakeanexceptionandéxplain
     to me orthe coud ekactly why you believe you have notbeen served.Iwillbe asklng th4
     M agistrate to find thateitheryou have oryou haven'tbeen served prpperly,tim e is ofthq
     essence as lhave untilSeptem ber.to com plete service upon defendants and.lfind thatitw ould
     be only a waste ofthe Couds tim e to hqara m otion on service thatyou have obviously received
     in the US DepartmentofJustic4'and the US Attorney Office byquali
                                                                    fied designatqd em ployees.
     Iflhavetorequesttheèlerkforadditionalsummonstobe prepared,lwillbutlbelievethat
     service 6n the United StatesAttorneyGeneralW illipm Barr,on the o/ces ofth4 FBIand lRS
     and on youroffice is suï cient.The only pther'
                                                  possible step Ican see forward to correctthe
     service isto serve a additionalsummons and complaintonthe currenjDirectoiofthe Federal
     Bureauoflnvestigations(FBI),ChristopherW rayathisoffiçe inW ashingtonDC andth4 current
 '
     CommissionerofthelnternalRevenueSewice (lR$),CharlesRettiglo,athis officein

     Attorney Generalaswellasjerved upontheUnitedStatesofAmericabyservingAttorneyGeneralBarr,USDept.
     ofJusticeat950 PennsylvaniaAve,NW W ashington DC 20530onJuly23,2019. Exhibit3
     sDefendantsFBIandthe IRSareagenciesoftheUnitedStatesofAm ericathatem ployeeDefendantsspecialAgent
     Karen DeerandM aw l-ou Prillim an   ,
     6The UnitedStateswasservedat950PennsylvaniaAveandatthe office ofT. Cullen andthesummonsexceptqd
     byChri
          stineNicholason7/15/19fortheUnitedStatesofAmericp/USAttorney.Exhibit4
     7Copiesofthecomplaintsandsuminonsweremailed to boththeFBIan(jtjjejRs
     8TheUnitedStates
                    'wasserved upon b
                                    ,y servingtheAttorneyGeneralBarr?US Dept.ofJusticeat950 Pennsyl
                                                                                                  vania
     Ave,NW W ashingtonDC 20530 6nJuly23,2019 andonJul
                                                     y 15*
                                                         ,2019 W servingthedesignated ClericalEmployee,
' Christine Nicholas,on behalfofthe Upited StatesofAmericaandtheUSAttorneyfortheW estern Districtof
  Virginiaat310 FirstSt,SW Room 906,RoanokeVA 24011.Exhibit4
  9Each Defendantem ployed by any agencyoftheUni   tedSt.
                                                        atesw asservedatthe of
                                                                             'ficeofthe UnitedStatesof
  Americawithacopyofthecomplaintàenttdtheagencythatqmploysthem;thecomplaintwasalsoserved upon
  theUnitedStatesofAm ericaat950 PennsylvaniaAve,to USAttorneyGeneral,W illiam Barr.
  10A eneralrequirem entnotfoundin Rule4. Exhibitk
    W ashington DC,which have been m ailed to them and served upon both to yourolice and to
    the attorney generaland possibly an additionalsum m ons on T.Cullen,United States Attorney'
    forthe W estern DistrictofV irginia.


       Ifyou feelthatyouroffice does nothave to com m unicate with m e as a Pro Se Iitigantwith
    civilclaim s againstdefendants thatyou representthen Iwould rem ind you thatlam also'a
                       .

    crim e victim w i
                    th claim s againstthe governm entand the agencies forviolating m y civilrights
    underthe C rim e Victim Rights Act.As you are aware,lhave filed m y m otion foran emergency
'
    enforcementofmy rights underthe Actandthe Coud willnotaddress ituntilyoufile yournotice
    ofcounsel-attorneyinfact.IfyoufeelthatyourRoanoke office cannotprovide mewith a
    prosecutorandanadvocate,(AISmith)tospeakwithme,asacrimevictim since2009,about
    the status ofthe investigation and com e to a resolution ofhow Im ay be m ade whole,and how
        '

    therestitutionformyselfandthe othervictimsistocometofrui  tion(whetheryouobtafnan
    inàictmentornot)inthefederal(criminal)inve'stigationofJohnLW ynneand others,thenitwill
    '
    have to be heard inthe Courtsforboth Issues,civiland criminalagainstthe victimsby
    negligenceandviolationsoftheCrimeVictim RightsAci.
        The Governm enthas broken the law and owes m e a prosecutorand an advocate to
    prosecute the crimes committed upon m e and my com pany underthe US CriminàlCode andto
    m ake whole and pay m e the restitution Ideserve.   :                                .




                 1     N
                                         *w
,
                                     C        .

        J    .
                           -
                           ,.                 .
                           $
.   c       alVL Rivers,P 'Se
                                                  Z




    cc.N ictim s - Does
        Clerk ofthe Court
'
                                                           .                                                  '               .
                                                   .


    = -   L=

                                                                                                                                                               .                   ''




                                   -
                                       -   ---'
                                                               ,
                                                                                     '
                                                                                              U .S.D epartm entofJustice                              .                        ..
                       .                           #                                                                                                                   .


                                                       j                                                          .
      .                    .                       j.
                                                    J                                         vnuedstatesxjfopne;g
                                                                                              .                                         .
                               '
                                   îvu-.
                                       <.---,s--  *                                           WesternDf-
                                                                                                       çfrfcîof Ffrgïnf/
                                                                                              streetuddrezsrpvcmf
                                                                                                                gàfmaib             .        MailîngAddreas
                       Thomas:
                             /:Cullen                                                         310Fîrsts'
                                                                                                       free/
                                                                                                           .SWLRoom #û<                       #.0.Boxl709
                       Unitedstatesxttotmey                                              .-   Roanoke,Ffrgfnfc24011               Roanoke.Krgfzlfc24008-1709               ''
                                                                                                                                      Telephon6:540-857-2250                '
                                                                   .                                                                        Fax:540-857-2614       .

              .
                                                                                 septem ber4,2019



                      Crystal'VL Rivers
                      3831 O1d ForestRoad
                      Suite 6                                                                                 .           .
          '
                      Lynchburg,V A 24501                                  . .
                                                                             v           '.
                                                                            #
                                                                                 .




                                           Re:     CrystalVL Rivers v.Unitedstates,etal
                                                   CaseN o.6:18-cv-00061                                                                         -                         '

                      D earM s.Rivers:

                              W e write forthe lhnited purpose of advising you thatyou have failed to effectproper                                                         '
                      service of.process under the Federal Rules of Civil.Procedure oq the Federal Bureau of
                      Investigation and the lntem alRevenue Sbrvice.This lettïr should in no w ay be considered or    .
              .
                      construed to be an appearancein thiscase and isintended solely to adviseyou ofthedeficiency in                                                           '
                      service,referyou to the statute,w hich setsfol'th therequirem entsforservice,andprovideyou w ith
                      an opportunit.y to correct any service deficiencies.W e are doing this forthe lim ited purpose of
                      avoiding tim econsum ing m otionsto dism issbased on afailureto.effectproperservice in thiscase.
                      Pleaseconsultthisstatute sothatyou can takethenecessary stepsto correctthe service deficiencies
                      in this case.                        ''                                                                                                                  .

                  .
                                           FederalRule ofCivilProcedure4(i)detsforth thelequirementsforservingtheUnited                                            .
                      States and its agencies,corporations,officers,or em ployeeN
                                                                                ', andRule4(i  )(2)specifieshow to
                      perfect seN ice on a federal agency.You m ustcom ply w ith these requirem entsto effectp'
                                                                                                              roper
                      serviceundertheFederalRulesofCivilProcedure.FederalRuleofCivilProcedme441)specifies
                      the m nnner in which service m ustbe proved.Please consultthese rul:s so thatyou can take the
      .               necessary stepsto correctthe service defciènciesin this case.                   '



                                                                                                  *
      .                                                                t
                                                                       '                                                                                                   .   '




                                                                                                                                                sxj,jut /
Septem ber4,2019
Page 2



                     Very kuly yours,

                     TH OM AS T.CU LLEN
                     United StatesAttorney

                                  --3          .
                        ama.      dz
                                   W
                                   U
                                    iz:Jt-
                                         v    w?.
                                                p?,
                     Sara Bugbee W inn
                     A ssistantUnited StatesA ttom ey

SBW /csn
cc: Clerk of Court




                                                        Exhibit
Rule 4             FEDBRA.
                         LRTR,
                             RS05'cro uPROCBDTFRR                   4
courts of general jnrisdlction of the state Where service is m ade.
A m inor or an incom petent person who is not within any judlclal
dlstrtct of the U nttecl Btates m ust 'be served i.
                                                  n the m au er pke-
scrlbed by Rule 4(Q(2)(A ),(f)(2)(B),or (Q(3).
  (h) SBRW N'G A CORPORATION,PAATNERSRFP,OR ASSOOM TION-Un-
less federal 1aw providep otherwise or the defendant's waiver Eas
been filed,a dom estic or forelgn corporatlon,or a partnershlp or
other unincorporated associatlon that is subject to snlt tm der a
com m on nam e,Fm st be served:
     (1)in a judlcial Xstrictofthe United States:
         (A) in the m aM er prescrlbed by Rale 4(e)(l)for servt'
                                                               nï
       an indlvlrlnhl;oy                                          .
         (B)by dehverlng a copy of the stnm m ons and.ofthe com -.
         plaint to an officert a m anaging or general agent, or any
         other agent anthorlzed by appointm ent or by 1aw to re-
         ceîve servlce of process and-df the agent is one authorâzeâ
         by statute and the statute so reqnires- by also m ailing a
          copy ofeach to thq defendant;o!
        (2)at'a place not m thin any jadacialXstrict of the Unlted
    States?in any m au er prescrlbed by Rule 44f) for serving an
    inx viGaal,exceptpersonal âelivery under (f)(2)(C)(D.
  (i) SERW N/ TM UNITID STATES .A.   N.
                                      D ITS AGENOD S, CORPORA-
TIONS,OFFICERS,OR EU LOH ES.
       (1) United States.To serve thq United States.a party m ust:
           (A)(i) deliver a copy of the stxm m ons anâ of the com -
         plaint to the United States attorney for the (Mstrict where
         the action is brought--or to an assistantU nlted States at-
         torney orclericalemployeewhom theUnlted Statesattor-
         ney designates:1n a w.dtmg fileâ with the ooN t clerk- or
            (iD sencla copy ofeach by reglstere; or gertlfied m aâlto
         the olW l-prooess clerk at the U nited States attorney's of-
         fice;
            (B)sent
                  la copy ofeach by registered or certified m ailto
         the Attorney G eneralof the Unlteâ States atW ashimgton,
         D .(
            W.. ;and
             C)ffthe action challenges an order of a nonparty agen-
         zY or officer oftheUnite; States,senâ a cop: ofeach by
        (2)
          re
           Agistered.orcertifieâmailtothéagenoy orofflcer.
            gencu;Cprporcffon;Offiner tv EmployeeS'
                                                  l
                                                  zdd zn J,
                                                          n'Official
      Ccpccfïr. T o serve a Unlted States agenoy or corporation. or
      a United States officer or em ployee sued ollly in an officialoa-
      padty,a party m ust serve the Unïted àtates and.also send a
  ,
      copy of the snmm ons and.of the com plaint by reg-
                                                       istered or
      certlfiedm ailtotheagency,corporationJofficer,oremployeer
        (3) Officez or Empïouee S'
                                 l
                                 zed Indiniduaïly.To serv'e a Um ted
      States officer or em ployee sued in an individual capacity for'
      an act or omission occurring in connection with âuties per-
      form ed on theUnited States'behalf(whether or notthe offlcer
      oremployeeisalso saed in an offidalcapacity),a party m ust
      serve the U nited States and also serve the offlcer or em ployee
      lm der Rale4(e),(f),or (g).
        (4) Eœtending Time.The cotu't m ust allow a party @,reason-
      able tim e to ctlre its failure to:
           (A) serve a person required to be served tm der Em e
         4(i)(2).ifthe party has served either the Unlted States at-
         torney or the Attorney Gôneral ofthe United States;or




                                                                     Eoibit /
                 FIDERA.
                       L RULES OF CIVIL PROCEDR E          Rule 4
         (B) serve the United Btates tm der Rale 4(i)(O, if the
       party has servdd ihe United States officer 6T'em ployee.
 (j)SBRW NG A FORBIGN,STATB,O1R,LocM GOR RNMRNT.
     (1) Foreign State.A foreign state or 1ts politicalsubdivlsion,
   agency,or m sirllm entality m ust be served in accordance with
   28U.S.C.b1608.
     (2)State ov Zoca!Goneznment.A state,a m unicipal corpora-
   tion or any other 'state-createâ governm ental organization
   thatissubjectto suitm ustbe served by:
        (A) delivering a copy of the snm m ons and.of the com -
       plaint to its chlefexecutive offlcer;or       .
         (B) serW ng a copy of each in the m anner prescribed by
       that state's 1aw for serving a sum m ons or like Droceps on
       such a defendant.
 (k)TERRITORTAT,LTMTTS OF EFFECTIVE SBRW CE.               '
     (1)In Gencrcl.Serving a sum m ong or filing a waiver ofserv-
   ice establishes personaljurisdiction over a defendant:
         (A)who is subject to the jmlisdâction of a Uollrt of gen-
       eraljtufsdlction in the state where the X strict cor tis 1o-
       cated;                            .       .                    '
         (B) who is a party joined under Rule 14 or 19 and.is
       zerved within a judicia,
                              l district of.the United States and
       not m ore than 100 m iles from w here the sum m ons w as is-
     ' sued;or
         (C)when anthorized by a federalstatute.
     (2) FedeTalClcïrpovf:fdê.State-courtJuTisdiction.For a claim
   that arises tm der federal law , serW ng a snm m ons or filing a
   waiver of serW ce establishes personal jqdsdiction over a de-
   fendant if:
         (A) the defendant is not subject to jurisdlction in any
       state'soourts ofgeneraljr isdiction;and
         (B) exercising jnd sâiction is consistent with the United
       States Uonstitation and.law s.
 (2)PRO'W NG SIRW CB.
     (1)AffidavitRequired.Unless servjce is waived,proof'ofserv-
   ice m ust be m ade to the court.Except for serW ce by a U nited
   States m arshal or depaty m arshal, proof m ust be by the serv-
   er's affidavit.         .            '              s
     (2) Sernice Outside t7ze United States. Service not within any
   jadicial district of the United States m ust be proved as fol-
   low s:
         (A)ifm ade under Rule 4(:(1),as provided in the applica-
       b1e treaty or convention;or
         (B)ifm ade tm derRnle 4(9(2)or (9(3),b: a receipt signed
       by the addresseea
                       'or by other evidence satisfying the com ' t
       that the snm m ons and.com plaint W ere delivered to the ad-
       dressee.    '-'
      (3) Validity of.Serrice;Amenm ng Proof.Failure to prove serv-
   ice does not affect the validity of service. The court m ay per-
    m itproofofservice to be arilended..
  (m )TIMH LTMIT FOE,SBRNK B.Ifa âefendant is not served within
120 days after the com plaint is filqd,the coart--on m otion or on
its own after notice to the plaintiff- m ast dism iss the yction
without prejux ce against that defendant or order that Mervice be
m ade within a specified tim e.Butifthe plaintiffshowsgood cause'
  '              'rQ

               - 3

              A0440mev.02/09)(17.
                                /09WD/VA)SummonsinaCi
                                                    vilAction                                                                                                             '

                                                       U NITBD STATBS D ISTRICT C OURT
                                                                                      forthe                   '
                                                                      W estern DistrictofV irginia
                                                                      Lr achburg Divisa-on
                 a     'e


                                   /- $
                                   .

                                      //.
                                        ,
                                        - ?/                ..                                                ( /s -cv-JJ/
                                                                                                                .
                                                                                                                 .



                                                                                               CivilActionN o.
                                                                               ..'*
                                       ,
      ,
VX V                        s              . o. -                 y            .
                                                 Depndant   ....é.a

                                                              SUM ONS 1N A CW K ACTION
              To:(De-hndant'
                           anameanda#&e=l
              /7p''zN
              &.ojr
                  .'#'A-#% /r @'           '
                                                .3-J-
                                                    ,'/'N      JN                      V /ZW'' .

      ê/o Z/-/CJZRZ/Y t-
          '            jbvtvp mt- M /PA
               y .5'Dsp '
              Y i--
                                  z7-(7r=-- z/'       lrlN/-zt7s':r i=,AAA.Z
                 o
                  ulawsulthasbeen1/
                  t                'agz
                                  ed  f'
                                       ztyyu/z
                                      ms    . zz/                              UU/A-W ZAff/        W
                                                                                                          .

                                                                                                    é / v yyj     LLL
                                                                                                                    t
                                                                                                                    L
                                                                                                                    .
                                                                                                                                                             -
                                                                                                                                                           k/',
                                                                                                                                                           ....


                     W ithin 21daysaflerserviceofthiss'lmrnonsonyou (notcountingt
                                                                                hedayyourecei  vedi o -yscîyo-                             -      or
              aretheUnited StatesoraUnited Statesagency,orarloo ceroremployee offheUnited States described in Fed R.Civ.                                          .

          P.12 (a)(2)or(3)- or120daysforSodalSécurity Casesfiledppryuantto42 USC 405(g)- yoùmustserveonthe
              piaintif an answertothe'attached com plaintoramoion tm derR
                                                                        .
                                                                          tile 12 oftheFederalRulesofCivilProcedum . The
              auswerormotionmustbesezvedonthepluvtiffor-plz'
                                                           iutiffYuïïoRcl'
                                                                         ey,'wlfuse'zla e=d.
                                                                                           address'xre:
                             4 y' & /'& . FZ /
                                           .
                                                                                               JWX.
                                                                                                  ,
                                                                                                  .$'
                                                                                                    -
                                                                                                    A &.' V6 /?/t/ -%-
                                                                                     V 3 J 020                    - / Y
                                                                                              D t/'/rr-   - Z
                                                                                 Ly'/UY N t> /(-'         l y up
                            Ifyoufailtorespondajudgmentbydefaultwillbeenteredagningtyouforthereliefzemandedirtthecomple t 0 )                                                 .
          Y ou also mustfleyouranswerorm otion w itlttheciurt.
                                                   @*




                                                                                                   CLE   OF CO           *
                                                                                                                         2        ,


                            -
                                                                                                                         .        .ï v         I..
                                                                                                              , ..
                                                                                                                                      à-   $,1.
                                                                                                                                           .
          Date: -
                )            .
                                               é. '                                                                  I
                                                                                                                                                       .
                                                                                                           pigj
                                                                                                              tlfkl
                                                                                                                  rcofclerk
                                                                                                                          ,o De
                                                                                                                             .wput
                                                                                                                                 yfkrk..
                                                                                                                                  ..
                                                                                                                                 ..             -k.....               .




                                                                                                                                       E xhibit
'                       -=          '' EZ ZE       'E'




                                                                                     A                       AW T O F PR O CESS SERR R
                                                         vnitea statespistrictcourtforthew estern Districtofvirginiz,Lynchburg Division
                                                                                                              I                                         '                                                    .                    .

                                                                                                                                                                                                         .                    .                           .)
                            CrystalW zRivers                                 '                                                      Attom ey:N ONB
                                                         P1m'ntlff(s),
                                                         .                                                                  '       CrystalVL Rivers                                                                                      .
                                                                                         .               .                          3831 01d ForestRoad Suitq 6                                                                                                .
                            '
                            V'
                             s.                                                                                                     Lyachburg VA 24501                                                                                            .   .




                            United StatesofAm erica,etal.
                            '
                                 '                       Defendantls).                                                      '
                                                                                                                            -                               *244394*                                                                                          .


                                                                                                         .    '
                                                                     '
            .

                            CaseNnm
                                 .
                                    ber:6:18-CV-061                                                                                 .                       '
                                                                                                                                                                a*         '
                                                                                                 j
                            Legaldocumentsrecbivedby SnmeD ay ProcessService,Inc.on 07/23/2019 at6:25 PM to beserved upon United                                                                                                                          .

                            statesofAm erica,br servm
                                                    e g Attorney GeneralBarr,US Depqrfm entpfJustice ,at950 Pexmsylvania Ave..NW '.
                            W ashington,DC,20530                                                                               '
                                                                                                                               .                                                                                                  .
                    .                                                                                '

                            1.HarvevJessup.swearandaffirm thatonJuly24,2019 at3:42PM ,1didthefollowinr '                                                                                                                                  .
                            servedUnitqdStatesofAm ericaybyserdngAttorpçy GenvralBam USDepartmentofJustice,agovernment
                :           agency by delivering acozlformed copy bfthXs. Sum m.
                                                                               onsin a CivilActionjAm ended Complaint,Certification,
                            Em ergency M otion forInclusion ant lEnforcem entofCrim eVictim 'jm 'ghtsApt,18 U.S.C.,Section 3771,
    '                       CertificatlonofEmergency,ComplainttoJamiaW illinmsasM ailClerk & AuthorizedAgentat950
                            PennsylvaniaAve.,NW ,W ashington,DC 20530 ofthegovernmentagency and informipg thatperson ofthecontents                                                                   .

                            o'
                             fthe documents.                                                                                                                                                                                              '

                        :DescriptionofPersonAcceptinySerdce:                                                      .
                         sex:FemaleAge:33Height:5ft4m-5ft8inW eight:131-1601bsSkinèolor:Aflican-AmericanHairColor:Brown                                                              .


                                Supplel entalDataAppropriateto tM sService:          .
                                                                                                                                        .                                                                                         .                                   '


        .                                                                                                                   !
                                                                                                                                                                                                                                                                  '
                                                             :                   '                                     .
                                                                                                                       .*
                                                                                                                                                                     N*.                         .




                            Ideclaretmderpenkltyofperjury,thatthe'
                                                                 foregoinginfotwauoncontainedinthisnm davitistrueandcorrectandthatI
        #
                            nm aprofessionalprocesjserveroverthe ageof18 andhaveno interestin the abovelegalmaRer.                                                                                                                                                    '
                                                                                                                                                                           .


                                               ;.A
                                               z
                                                                                                              ''
                                                                                                               .                                        .                                                                     .
    .                                          l. .
                                               -                 ,                                                                          -
                                               $                                                         ,
                                                                                                         ;'                         ,
                                               h                         .                                                                                                                  .
                            HarvdgJejsup                         o                                                              h       .                                                                                                                 .
                            PrOCe;SSefver                                                                                                           6
                            Sam eDayProcessServicw Iuc..                                                                                                                                    '
                            1413K St.,N W ,7th Floor
                            W ashington D C 20005                                                                                                                                   .        . ' '...                                 .
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                          .


                                                                                                                                                                                                                     ;
                                (302)-398-4200                                               '                                                              '                  '          '. ' . ' .
                                .                                                                                                                                                                                    ''
                            q
                                lntem alJob ID :244394                                                                                                  .                Di .kotofcolunnbsa:ss                                -'.'                '
                        '
                                                                                                                                                                          stl
                                                   x                                                 .
                                                                                                                                '                                        g.u
                                                                                                                                                                         (j  b;,
                                                                                                                                                                           jj( s
                                                                                                                                                                               ;cr
                                                                                                                                                                               j
                                                                                                                                                                               .  i
                                                                                                                                                                                  Nbe
                                                                                                                                                                                 e'
                                                                                                                                                                                 g   d.(jaanycl
                                                                                                                                                                                    )$
                                                                                                                                                                                              .6jskv
                                                                                                                                                                                              o'
                                                                                                                                                                                                 '
                                                                                                                                                                                                   .c
                                                                                                                                                                                                   ''j
                                                                                                                                                                                                     rQjlj(oUUtyjoréme U)'
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                         g',
                                                                                                                                                                                                                          '                                   '

                                                                                                                                                                                .
                                                                                                                                                                                                                              .               .       .m .
                                    1                                            .           .1                   ...,..                        .                                            .
                                                                                             j                                                                                                               .        '
                                                                         '
                                                                                     .                                                                                          revol-Bruce,hlota , IicrD.C.
                                                                                                                                        .
                                                                                         ..                                         '
                                                                                                                                    E       y
                                                                                                                                            ''
                                                                                                                                             bjt                     .   l
                                                                                                                                                                         t/lycommlsslon2):.
                                                                                                                                                                                          /eqAugbl
                                                                                                                                                                                                 st1zh,2023 -
  '              %
       *< .


                     #
         M           e
               AO 440(Rev.02/09)(12/09m Blg'
                                           htSummonsî
                                                    naCivilAcfon
                                                              .                                                                      '              .
                             .



                                                     U NITED STATES D lsN cT C otm T
                                                                                      fortlle
                                                                        W estern DistriotofVigginia
                                                                        Lynchburg Divisn-on

               t.! ,                                         c--                        )
                                              Pl.aîntc                                  )
                                                                                        )
                                                                                        )
                                                                                                CivilActionNoy'.; -t,y-o; >
                                                                                                              .


                         .        .
              (êIV .
                   i                             / u o.s& y.
                                             oeyirkon/
                                                           y.
                                                            z .fc
                                                            zqdr
                                                                 .y
                                                                  .y)
                                                                    -
                                                                    )
                                                                  SUM M ON S IN A CW K ,ACTION

              TO:(Do ndant'
                          szzcraeandaddren)                                                     .
                         //f//7'
                               5*             mW /                  M            /W S /C /J'
                                                                                            J FN JN
              fo t7
                  /77t78 SH J/LY A'JTJD
                  /y yzv T w , o'zkp
                                       /RI//L Z
                                      'A oo r../ 90 fp   ,

                             / o s zkx Ac
                                        =
                         : A lawsuithasbeen filed againstyou.
                                                             VA          a 4 o /'
                                                                                / .




                                 w ithin21dajsalerserviceoftkissnmnnonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
              areth'eUrtitedStatesoraUnitedSftate
                                      td        Ssajgncyr.
                                                         oranoffoeroremployeéoftheUnitedStxtesdescribedinFed R.Civ.                             .
              P.12 (a)(2)or(3)- or12 ays or oclalSecmityCuesflledpufàuarztto42USC 405(g)- youmustserveonthe
              plaintiffan arlswertotie'attached com ple toram otion tmderRule 12 oftheFederalRulesofCiv; Procedure. The
              auswerormotionmlpstbeservedonthepl'
                                                ainti/ or-plziri
                                                               liff''
                                                                    s'atvrzfey,-whDse'nameo'
                                                                                           da'ddrcssa-
                                                                                                     re:                                        '
              4.6 ' /                           :'
                                                 :
                                                 '
                                                 J t/z /                                    c/J .s'7-/7J. VL /'FW                               S       -
                                                                                                                                                            jo
                                                                                                       B / ()6 176 -/-cl/2                              /
        ,                                                                                   6 //t/4-p/8 z// Cj % /2                                 &           f
         :                               ,

N.hx
              You alsom ustfileyourr swerorm otion with theçouzt                                                                                            .
                                                                    .




                                                                                                 CLE, oF ctltzlr
                                                                                                                                 '!
                                                                                                                        '
                                                                                                                    .            N

              Date:! v   .
                                               //                                                             J

                                                                                                        '
                                                                                                          i   .   c/ureofclerà'o Dèpuf
                                                                                                                            '        .pCl
                                                                                                                                        erk ..
                                                                                                                                     -k.... W




                                                                         (.
                                                                          r7t.


                                                                                                                                     E xhibit
                                                                                                                                                 CLERK'   S OFRCEU.S.DIS7.dOIJR l
                                                                                                                                                  . .. .' ATLYNCHSURG Và
                                                                                                                                                                              FILED
                                                   '
                                                                                                                                                                JUL 2S 2019
             a(aev,oa/on)(nmnwo,vA)s,,m-onsuacivilActionwagea)                                           ,
            *ilAcuonxo.(,. c'4 00(
                                .                                                            '                        =' .                                 JUL4A .D If
                                                                                                                                                            : .tj f r  r,cUFE'K
        .

                                                .   l                . .
                                                                           )%J
                                                                           .
                                                                                                                                                          By         .l.qnj
                                                                                                                                                                          <
                                                                                   PROOF OF SERW CE
                                        (Thiss'
                                              ecf/zzshouldnot5c./i!dJwîth'àecourtM JeJ'
                                                                                      .
                                                                                      Srequiredby Fd#-K CiR P.'4(1.))
                                                                                                                                                                                                                                     '
                                                                                                                                                                                           .


              Thissllmm onsfor(nameo/fndfvf alandt'% fany)                                           Q zz to coy                                                                                               -s-C/c/>
        wasreceivedby meon (date)   *-a-
                                       z '         '       .

                     (
                     7 1personatly serkedthesummonsontlteinclividualat(place)                                                            .
                                                                                                                            on(date)                                                           ;Or
                     o 1leatlaes'pmmonsattli:individual'sresidenceorusualplaoeofabodewith(name)                                                                                                .
                                                                                       aperson ofsuitableage and discretion whoresidesthere,
                                                                                        ,

                     on (date)                                                                 thehldividtial'slastlm own address;or
                                                                           ,and mailed acopy to'
                                                                                               .




                              1servedthesummonson(nameoyfndfveatl' (1 /t
                                                                       '
                                                                       j'/5--'
                                                                             j /Z/.>                                                                      /<r;Ae''d:.X S                                           ,whois
                         designatedby 1aw to accîeptserviceofprocessonbehalfo
                                                             -
                                                                            :
                                                                             f(namcoforganization.
                                                                                                 lg -z' -.
                                                                                                         s-z=--h --/kl.w'
                                                                                                                        -7*rK '
                                                                                                                              -.                                                                               -       -   ''-   -
                                                              .                .
                                                                                             ,   /  J.
                                                                                                     z
                                                                                                     ' y -(,
                                                                                                           .,
                                                                                                            p'- -                                                                              .
                             (61/a-
                                  .
                                  v
                                  ..=
                                  '
                                  - ' ' XX-:QD(g;c'
                                    .                y.g.- .z        .         z, n( datv -,)gz,s '       ,,    , or                                                              .
                                                                                   .
                     O Iretumedthesummonsunexeoutèdbecause                                                                                       // /
                     O Other(spech):



                                                                                                                            '
                     M yfeesare$                                          fortraveland$                  .
                                                                                                                          x'N. for
                                                                                                                                 -servicess:foratotalof$                                                  ko.oo                  '.


                     Ideolareunderpenalty ofperjurythatthisinfo'rmntionistrtle.
'
                                    .
                                                       Je'
                                   J.               (
                                                   .t
                 .                 .'           .f
                                           ox. xl y
    .
             :
        Ilate-
             .
                     .    .
                              .
                                  fh /h.
                              :')4- /. / / .
                                               p   jr
                                                                                       -.. - - . .
                                                                                                             j
                                                                                                             s
                                                                                                             r
                                                                                                             lwa..
                                                                                                             '
                                                                                                                 -y
                                                                                                                  ... ..                 .   .    .       . .. . . . . .
                                                                                                                                                                         -
                                                                                                                                                                                  -
                                                                                                                                                                                           . .      .

                          ;F               /                                                                                    '
                                                                                                                                    ub
                                                                                                                                     krver'
                                                                                                                                          sbsignature
                                                                                                             r..
                                                                                                                 e/                                                          '.
                                                                                                             .                      ,.                           #,                                -----.-..
                                                                                                                                  ./ -''îk -           -.(
                                                                                                                                                         (2
                                                                                                                                                          /
                                                                                       '             :
                                                                                                             --t           -'
                                                                                                                            --
                                                                                                                             ,$$;..
                                                                                                                                  .-

                                                                                                                                   'rf
                                                                                                                                     nf ed nam'
                                                                                                                                              e
                                                                                                                                                --. - ,

                                                                                                                                               an  d t
                                                                                                                                                     i
                                                                                                                                                      .

                                                                                                                                                      tl
                                                                                                                                                       e
                                                                                                                                                                     .                (që!y --.
                                                                                                                                                                                              -.:
                                                                                                                                                                                                3
                                                                                                                                                                                                .
                                                                                                                                 l




                                                                                                     ' iW
                                                                                            $r2 1                     A   C.             Q1XC'6-/-î/W 4(é'
                                                                                                                                     Sen'er'
                                                                                                                                           saddress
                                                                                                                                                         >-
                                                                                                                                                          '1)X.uc.p-
                                                                                                                                                                   .J
                                                                                                                                                                    /                  .                           .




        Additfonalinor
                     'mationregardingattem'ptedsewice,etc:            -
                                                                                                                                                                -B-v''''''
                                                                                                                                                                 '
                                                                                                                                                                         q-U-.z
                                                                 '    .
                                                                                                                                                                               clo.
                                                                                                                                                                                 ,..-'
                                                                                                                                                                                     j-'
                                                                                                                                                                                       -/                      .x




                                                                                                                                                                                                   Exhibit                   - -----




!
            fçï;t>'>.4mtx.:&x
                            &-<.
                               z.
                                x4bs
                                u
                                                                                U.S.D epartm ent ofJustice
       .z
     f.T
      jy
        FIr,
        ..
       tq
             c'l.A:r:.
           j.a'p
              /ry.:e'u.'-
                        .r..x,m.
                               qh.
                                 r?
                                 .kj
                                  .x,:.
                                   .
                                       .
                                       j.j
                                          .
                                         .u.ett
                                          Fx
        .       -       .             .s ,y
     b-eaCy--.
                                      t.tJ.#;a!
                                           w
    t
    !
    ..f ;tz''                !      ...       t
   L'l4
   Q  1 tp$........
      b # .'
      t           1q
                   L''
    zst.          ..a
                 .e>
               ,3*  ..# weg'' .'. l l
                                    $X
     %,
      ';1
        J$Rt.
            q
            ?k''.p e'M..f?          '%pi)f+
                            'L<.wr..'
                                            )
                                          2.'
                                                                                United StatesAttorney
            .i
                  .'
          >t<.:6.,..J     ,.             a'
            .
                    /,
                    $ .tf
                     .f 'k
                         Jhï
                           z)k
                             J4  ..,
                              '1!6 .
                                   :.y
                                     .;p
                                       ,')                                      WesternDistrictofvirginia
                                                                                StreetAddress(overnightpptzftz              MailingAddress
SaraBugbeeWinn                                                                  310FirstSfrcc/,SWiRoom 906                    P.0.Box1709
AssistantUrlffetfsftz/elzlfl/me.'p                                              Roanoke,P'frgfrlfc24011          Roanoke,Virginia24008-1709
                                                                                                                     Telephone: 540457-2250
                                                                                                                           Fcv 540-857-2614

                                                                        July 30,2019

CrystalV L R ivers
3831 O1d ForestR oad
Suite 6
Lynchburg,VA 24501

                 Re:                          CrystalVL Riversv.United States,etal
                                              CaseN o.6:l8-cv-00061

D earM s.m vers:

       W e write in response to yourphone callto thisoftice and voicem ailon July 29,2019,requesting
to know w hy service ofplzocessin theabove-referenced case doesnotcom ply w ith FederalRule ofCivil
Procedure4(i)aswestatedinourletterto you datedJuly22,2019.W eqcarmotprovidelegaladviceto
youabouthow FederalRuleofCivilProcebure4(i)shouldbeinterpretedbutwetakethepositionthat
both processatld serviéeofprocessareinsuftk ientatthispöint.

                 In addition,I am aware thatyou çalled again today and requested thatour office waive service.
W earenotwilling towaiveserviceofpröcessasrequiredbyFederalRuleofCivilProcedure4(i)for
any defendant,and reserve the rightlo file a m otion to dism iss for insuflicientprocess under Federal
Rule of CivilProcedure 120944),and insufticient service ofprocessunder FederalRule of Civil
Procedure12(b)(5).                        :         '

       Finally,we w ould like to inform you that,w ith very lim ited exceptions,w e have apolicy ofnot
com m unicating by telephone w ith partiesthatappearpro se.A llcom m unicationsin the case should be
throughcourtpleadingsatleastuntiltLecourthasruledon ourmotionstodismiss.Thankyouforyour
com plying w ith thispolicy.




                                                                                                                           Exhibit D      - - -- --
r'.




                 V ery truly yours,

                 THOM S T.CU LLEN
                 United StatesAttorney


                 SaraBugbee W inn
                 AssistantUnited StatesAttorney
      SBW /csn




                                         E xhibit
                                                                                 l
                                                                                 l-n-lt'Jù
                                                                                     -
                                                                                         -' l'lifsf6-,
                                                                                                     -'
                                                                                                      -'
                                                                                                       ;
                                                                                 -
                                                                                  fkl -
                                                                                      ='
                                                                                       %) '        t.
                                                                                                    l
                          UM TED STATESbISTRICT COURT
                          w ESTERN D ISTR ICT O F W RG IM A
                                             ***


        IN TH E M A TTER O F: DESIG NATIO N O F CIW L PR O CESS CLER K S

       Comesnow theundersigned,pursuanttoRule4(i)(1)(A)(i)oftheFederalRulesofCivil
Procedure,and desir atesthe following clericalem ployees as CivilProcess Clerks forpup oses

ofaccepting service ofprocesson behalfoftheU nited StatesAttorney fortheW estern D istrictof

V irgibia.

              Roaùoke O fsce:

              M ichele Sierra-D avis-Pdm ary
              Nancy W ithers-A lternate
              ChdstineNicklas= N lernate.
              Charlottesville O fllce:

              M gieTaylor-Plim ary
              Annette Cox -Alternate
              Katie Brown -Altem ate


       These designationsshallrem ain in effectuntilfurthernotice istiNled w ith thisCourt.
                                         .




                                                   Respect tlly submitted,
         k.


Dated: t7)cq .'z.'-f, -c 0 f9D                         h.
                                                   TH OM A S T.CU LLEN
                                                   U nited States Atlorney




                                                                                     E xhibit
                                 oopy oftheW M VER OF T> SERW CE 01 SUM M ONS (F0= AO 399)anda
                                 self-addressed refnrn envelope. The noéce and wd#erforms aze avdlable on tlae
                                 court>s w ebsite tm der the A O N adonalPorm s link. If the defendsm w aives service
                                 by signing and retlrning toyou theW M VER OF 'rn'R SERW CE OE SUM M ONS
                                 fozm you mustElethe origipal,signed waiverfozm W :IIthe Co< andtke ac/on
                                 shall proceed. If the defendant does npt waive service, you must accomplish
                             .
                                 SERW CE OE PROCESS on ltlm orher. SeeRule 4(d) ofthe FederalRules of
                                 CivilProcedure form oreinform adon.

                                 Ifthe United States isbeing sued t= d its agencies,corpozadons,or oo cers)ora
                                 state, locak or foreign governmentv you CANNOT use tbis request for waiver
                                 Proceduzeandmustaccomplish SERW CE 0/ PROCESSbyapsropriatemeans.
                                                       .



                        b. SERW CE OF PROCESS              .



                                 A ccomplise g SERW CE OF PRO CESS involves serving a'copy of the odginal
                                 COU LAINT and aSUM M ON S on each defendant.

                                  A SUM M ON S is a dooum entused to notify the defendant ofthe com m encem en;of
                                  the law sdt and tllè'r@êquizembnt to appear and a wer. '  I'he sltrnm ons must be
                                  directed to the defendantând cpntnl
                                                                    .n thenam e oftlle Co< tlp nam esofthepe es,
                                 the nai e and address ofG e plalnte s attorney ortllepro se plaintc and tile tim e
                                  within wh ch the zules require the.defendnntto G swer the .comple t. Yov must
                                  com plete a separate mtm m ons for each defend= t and present the stlmm ons to the
                                  Clerk'sOo ce. A deputy clerkwillissueihes'tmmonsby signing andplqcingthe
                                  Court'ssealon each mlmm ons.

                                  If a defendant has not refllrned a signed Gtwaiver of.service of rllmm ons''OR the
                                  gokernm'ent(federal,state,focal,orforeir )isbeing sdqd,theoriginalSUM M ONS
                                  issued by the Clerk'sOo ce and a copy ofthe COM PLM NT mustbe sew ed upon
                                  each defendant.

                                  Generally,ifyou aresuingtheUnitedStatesOoMernment you mustserveanorignal
                                  SUM M ONS andacopy oftheCOM PLAU T on O eeseparatepe es:(1)thehead
                                  oftllefederalagency''
                                                      yop are saing;(2)the Unjted StatesAttomey forthedisG ct;
                                  and(3)theUnited StatesAttom e:y GeneralinW lhingtonyD.C.
                                    .       .                      .           r
                                  YoucmlacèomplîshseM ceofprocessbyhaviuqattdsinterested''(non-party)person
                                  whoisovertheageofeip teenhand delivercoplesofthes'trnrnonsandcomple tto
                                  each ofthe defendant. W hen using tllis m ethod ofm nking s>rvi
                                        .                                          '
                                                                                                   .
                                                                                                    ce ofprocess,the
                                  servrrm ustcom pletetheRet'lrnofServiceintbrm afon on the odm alsllmm ons,and
                                  send itto the CoM . IftheRefnlrn of Service isretllrned to yow you wi11need to 5le
                                                                                                      .

                                  the originalwith the Cjerkys-Oo ce..See Rule 4 ofthe FederalRuleso'f Civil
                                  Procedureform oreinform afon.                '

                                                                                                          *   @
                                                                                                     x 1. I.
                                                                                                           t.
.
'   t:a                                                                '   .                                                         *
    '
    $ );i
    hl''''
    t        .
                 Umt
                   .edStatesDl
                             .stnc
                             '.
                             .
                                 .tCourt
                                   d,       d,   . .
                                                   '
                                                                                       '                                           !iz
                                                                                                                                   e
                                                                                                                                .. .'
    #.           w estern DlstrlctofW rgzm a                                                                          Page16-      !
                                                                                                                                   .
                                                                                                                                   t:
                                                                                                                                    h
                                                                                                                                    ;'
                                                                                                                                     -
                                                                                                                                    --
    1h
    ' ,
      k                  .
                                                                                                                  .                ,
    1F
     2
    ,-4
      p                                                                                                                            .
                                                                                                                                   !
                                                                                                                                   ,
                                                                                                                                   '
                                                                                                                                   -
                                                                                                                                   '
                                                                                                                                   k.
